Citation Nr: 1807913	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1998 to August 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in December 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issue.  In this case, the AOJ issued the Veteran a Supplemental Statement of the Case for her claim in March 2016.  The mail was returned as undeliverable, and in fact eight days after the issuance of the Supplemental Statement of the Case, other VA correspondence was issued to the Veteran at a different address.  Based on this information the Board finds that it is unclear whether the Veteran received her March 2016 Supplemental Statement of the Case.  It appears as though the Veteran was not afforded due process in this case, and therefore on remand the AOJ should resend the Supplemental Statement of the Case to the updated address.  

Additionally, the Veteran contacted VA in October 2017 and indicated that she was receiving treatment for her hearing loss through VA.  The most recent treatment VA treatment records into the file are from July 2014.  Therefore the Board finds that updated VA treatment notes should be associated with the claims file on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2014 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.  

2.  Thereafter, re-adjudicate the claim.  If the benefit sought on appeal remains denied, issue the Veteran and her representative a Supplemental Statement of the Case to the updated address and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

